 410DECISIONSOF NATIONALLABOR RELATIONS BOARDAlamo Express,Inc. and Alamo Cartage Company andGeneral Drivers,Warehousemen&Helpers LocalNos. 657 and 988,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America.Case 23-CA-4007April 30, 1973SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING,KENNEDY,AND PENELLOOn December 7, 1972, Administrative Law JudgeLowell Goerlich issued the attached SupplementalDecision in this proceeding. Thereafter, the Respon-dent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tionsand brief and has decided to affirm theAdministrative Law Judge's rulings at the hearingbut, for the reasons set forth below, has decided todismiss the allegation of the complaint relating toFloyd Coleman, Jr.We are unable to conclude, as did the Administra-tive Law Judge, that the evidence preponderates infavor of a finding that Respondent discharged Cole-man because of his union activities. The issue beforeus is one of credibility.Whether or not an 8(a)(3)violation is found depends primarily on whose versionof the events surrounding Coleman's discharge, andthe reasons offered by Respondent therefor, is cred-ited,Coleman's or Crawford's. The AdministrativeLaw Judge, after considering the testimony of bothmen, credited Coleman. However, there appears intherecordtheuncontrovertedtestimonyofRespondent's Vice President Stephens, not at all con-sidered by the Administrative Law Judge in his Deci-sion,thatColeman was dischargedbecause henegligently caused over $500 worth of damage to histractor-trailer. In light of that testimony, we can con-clude only that the General Counsel has failed toestablish that Coleman's discharge violated Section8(a)(3) of the Act and we shall dismiss that allegationof the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the allegation of thecomplaint concerning the discharge of Floyd Cole-man, Jr., herein be, and it hereby is, dismissed.SUPPLEMENTAL DECISIONLOWELL GOERLICH,Administrative Law Judge:In the ini-tial decision in this matter it was held that the allegationsin the Respondent's answer admitting that it had dischargedemployee Floyd Coleman but "would show that FloydColeman has been offered full reinstatement,and Respon-dent has and does offer to make Coleman whole for any lossunder the Board procedures"rendered the matter moot,except for the computationof backpay,and foreclosed aconsideration of a defense to the General Counsel's allega-tions that Coleman was discriminatorily discharged.In dis-agreement,the Board has remanded the case "for thepurpose of making findings of fact and conclusions of lawas to whether ornot Floyd Colemanwas discharged byRespondent in violation of Section 8(a)(l) and(3) of theAct."SUPPLEMENTAL FINDINGS OF FACT,CONCLUSIONS,AND REASONS THEREFORAs set forth in the initial decision,Operations ManagerClyde Crawfordfirst instructedDockForeman Badgett tokeep Coleman, a truckdriver, on the dock for 3 days. LaterCrawford told Coleman, "that he couldn't use [him] anymore because[he] didn't call in,call the accident in," atwhich time Badgett voiced his surprise by stating,"Well, I'llbe damned you tell me to put the man on the dock for threedays and now you have fired him." I To apply the extremepenalty of discharge to an otherwise satisfactory employeefor such a slight infraction (the lapse of 30 minutes in thereporting of an accident which caused no damage to proper-ty of others) 2 seems overly harsh, arbitrary, difficult toexplain,and suggestive of pretext. The chance of such aninterpretation no doubt explains the reason that the Re-spondent now takes the "position as to why Coleman wasdischarged is not that he failed to call in immediately, fol-lowing the accident,but that he was discharged because ofthe damage he caused to the trailer." 3 If the latter reasonwas the cause of his discharge it was not communicated toColeman.Thusthe inference obtains that the latter reasonwas an afterthought concocted by the Respondent to aug-ment its defense.The fact thatthe Respondent abandonedthe reason expressed to Coleman and offered another rea-son as a defense to its action depicts the pretextuous natureof Coleman's discharge." . . .an unfavorable inferencemay be drawn against the company for its inability to settleupon an explanation for the discharge.This failure`in itselflends support to the theory that [Coleman's] union supportwas the real explanation."'N.L.R.B.v.Teknor-Apex Co.,1Crawford claimed that he told Coleman that he was firing him"becausehe tore up a trader"Crawford is discredited in this regard and Coleman'sversion of the incident is credited. Coleman appeared as an honest forthrightwitness2One of the Respondent's rules which required the reporting of an acci-dent immediately applied only to accidents"with another vehicle or involv-ing any damage to property of others"Coleman's accident was neither withanother vehicle not did it involved damage to property of others7 See Respondent's brief to the Trial Examiner, p 4.203 NLRB No. 76 ALAMO EXPRESS, INC.411468 F.2d 692 (C.A. 1, 1972). Thus it is concluded and foundthat the "real motive" 4 for the Respondent's discharge ofColeman was to discourage membership in a labor organi-zation and to interfere with the rights of employees "toself-organization and to form, join, or assist labor organiza-tions." This conclusion is buttressed by the fact that, duringthe period in which the discharge of Coleman had occurred,the Respondent engaged in a series of unfair labor practicesaimed at frustrating the collective-bargaining aspirations ofits employees. It granted wage increases without discussionor bargaining with the Union; it refused to furnish informa-tion needed by the Union for proper performance of itsfunction; it told employees that it would never sign a con-tract, that employees would not get wage raises because ofthe Union, and that there would be no vacations because ofthe Union; it discriminatorily refused to reinstate three re-turning strikers, employees Walker, Thornton, and Jenkins,in January 1971, after the cessation of the stnke; and itdiscriminated against returned strikers by giving them lesshours until the charge was filed in this case on June 21, 1971.As late as January 27, 1972, it discriminatorily dischargedemployee Jenkins. The Respondent has advanced no cogentreasons why the discharge of Coleman does not fall withinthis pattern of misconduct; none is found. Furthermore,when a Respondent has already discriminated against re-turning strikers and several months later discharges a re-turned striker, there is a strong inference that it acted ingratification of its union animus. This inference is morepronounced, when, as here, the employer is guilty of equivo-cation and the cause of discharge does not withstand scruti-ny. Accordingly, it is found that by the discharge of FloydColeman on May 27, 1971, the Respondent violated Section8(a)(3) and (1) of the Act.SUPPLEMENTALCONCLUSIONS OF LAWBy unlawfullydischargingFloyd Coleman on May 27,1971, the Respondentengaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and(1) of the Act.SUPPLEMENTAL RECOMMENDED REMEDYIthaving been found that the Respondent unlawfullydischarged Floyd Coleman, it is recommended in accor-dance with Board policy 5 that the Respondent offer FloydColeman immediate and full reinstatement to his formerposition or, if such position no longer exists, to a substan-tially equivalent position (if he does not now hold such aposition), without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of earningshe may have suffered as a result of the discriminationagainst him by payment to him of a sum of money equal tothe amount he would have earned from the date of hisdiscriminatory discharge to the date of an offer of reinstate-ment, less net earnings during said period to be computedon a quarterly basis in the manner established by the BoardinF.W. Woolworth Company,90 NLRB 289, and including° r . the 'real motive' of the employerin an alleged Section 8(a)(3)violationis decisive" N L R B v Brown Food Stores,380 U S 278, 2875SeeRushtonCompany,158 NLRB 1730, 1740interest at the rate of 6 percent per annum in the mannerset forth inIsis Plumbing & Heating Co,138 NLRB 716.Accordingly, upon the basis of the foregoing findings offact, conclusions of law, and the entire record, and pursuantto Section 10(c) of the Act, it is recommended that theBoard issue the following recommended:6SUPPLEMENTAL ORDERThe Respondent, Alamo Express, Inc. and Alamo Car-tage Company, San Antonio, Laredo, and Houston, Texas,its officers, agents, successors, and assigns, shall:1.Cease and desist from discouraging membership in theGeneral Drivers, Warehousemen & Helpers Local UnionsNos. 657 and 988, affiliated with International Brotherhoodof Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, or any other labor organization, by discriminato-rily discharging any of its employees or discriminating inany other manner with respect to their hire or tenure ofemployment or any term or condition of employment.2.Take the following affirmative action which will effec-tuate the policies of the Act:(a)Offer Floyd Coleman immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position (if he does notnow hold such a position with the Respondent), withoutprejudice to his semority or other rights and privileges, dis-charging, if necessary, any employee hired to replace him,and make him whole for any loss of pay that he may havesuffered by reason of the Respondent's discriminationagainst him in accordance with the recommendations setforth in the section of this Decision entitled "SupplementalRecommended Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisSupplemental Order.(c)Post at its Houston, San Antonio, and Laredo, Texas,terminals copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegional Directot for Region 23, after being duly signed bythe Respondent's representative, shall be-posted byit imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional Director for Region 23, in writ-6 In the eventno exceptions are filed as provided by Sec 102 46 of theRules andRegulationsof the National LaborRelations Board, thesupple-mental findings, conclusions, and recommended Orderherein shall,as pro-vided in Sec 102 48 of theRules and Regulations,be adopted by the Boardand become its findings, conclusions, and Order, and all objections theretoshall bedeemedwaived for all purposes.r In the event that the Board's Order is enforced by a Judgmentof a UnitedStates Court of Appeals, the words in thenotice reading"Posted by Orderof the National LaborRelationsBoard" shall read "PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLabor Relations Board " 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, within 20 days from the date of this Supplemental Or-union activities or for the purpose of discouragingder, what steps Respondent has taken to comply herewith.membership in a labor organization.APPENDIXNOTICE To EMPLOYEESPOSTED By ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties were permitted to introducetestimony and other evidence it has been decided that weviolated the National Labor Relations Act, as amended,and among other things discharged employee Floyd Cole-man in order to discourage membership in the Union.If Floyd Coleman does not hold with us the sameposition from which he was discharged,we will givehim back his job or,if it no longer exists, a substantiallyequivalent job.WE WILL restore his seniority and pay him the back-pay he lost because we discharged him.WE WILL NOT discharge employees for engaging inDatedByALAMOEXPRESS.INC AND ALA-MO CARTAGE COME NY(Employer)(Representative)(Title)We will notify immediatelyFloydColeman,ifpresentlyserving in the Armed Forces of the United States, of theright to full reinstatement,upon application after dischargeFrom the Armed Forces, in accordance with the SelectiveService Act and the UniversalMilitaryTraining and ServiceAct.This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office,Dallas-Brazos Building,1125 Bra-zos Street,Houston,Texas 77002,Telephone713-226-4296.